Citation Nr: 1549728	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-27 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a service-connected psychiatric disorder, to a rating higher than 50 percent since April 16, 2013, and to a rating higher than 70 percent since December 1, 2014. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2006 to August 2006, from July 2007 to August 2007, and from March 2009 to March 2010, including service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for an acquired psychological disability to include PTSD and assigned a 10 percent rating.  In a March 2015 rating decision, the RO subsequently increased the Veteran's rating to 50 percent from April 16, 2013, and to 70 percent since December 1, 2014. 


FINDING OF FACT

In an October 2015 statement, the Veteran withdrew his appeal of the rating assigned for his service-connected psychiatric disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a). 

In an October 2015 statement, the Veteran withdrew his appeal of the rating assigned for his service-connected psychiatric disorder.   As a result, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal of the rating assigned for his service-connected psychiatric disorder is dismissed. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


